Citation Nr: 1713104	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  04-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder claimed as pneumonia. 

2.  Entitlement to service connection for sinusitis, to include as secondary to a respiratory disorder.

3.  Entitlement to an initial compensable rating for coronary artery disease.

4.  Entitlement to an increased initial evaluation for a right shoulder moderate acromioclavicular joint degenerative joint disease, status post arthroscopy, which is currently 10 percent disabling.

5.  Entitlement to an initial compensable rating for a left ankle disability.  

6.  Entitlement to extension of a temporary 100 percent evaluation from June 1, 2011 to September 19, 2011 pursuant to 38 C.F.R. §  4.30 due to treatment for service-connected right shoulder moderate acromioclavicular joint degenerative joint disease, status post arthroscopy.

7.  Entitlement to an effective date prior to January 7, 2014 for a combined 60 percent evaluation.

8.  Entitlement to an effective date prior to April 30, 2012 for grant of service connection for coronary artery disease (CAD).

9.  Entitlement to an effective date prior to February 22, 2005 for entitlement to VA benefits based on a grant of service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.  He served on various periods of active duty for training (ACDUTRA), to include from February to June 1981, and inactive duty for training (IDT) from March 1979 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from several Regional Office (RO) rating decisions of the Department of Veterans Affairs (VA).  The appeal is presently in the jurisdiction of the RO in Lincoln, Nebraska.

The procedural history of this appeal entails multiple adjudications by the RO, the Board and the United States Court of Appeals for Veterans Claims (Court) and is detailed as follows.    

Regarding claims of service connection for a respiratory disorder including  pneumonia and a sinus disorder, in a February 2002 decision, the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA) in relevant part denied service connection for residuals of pneumonia; this was confirmed and continued in March 2002.  In an August 2003 decision, the RO also denied service connection for a sinus disorder, as well as a repolarization disorder. These decisions were appealed to the Board of Veterans' Appeals (Board), which remanded them in a November 2007 decision.  While this remand was pending, the Veteran in February 2009 withdrew his claims with regard to pneumonia, a sinus condition, and a repolarization disorder.  Later that same month he requested reinstatement of the appeals, which the RO in Lincoln, Nebraska, to whose jurisdiction the Veteran had relocated, declined. 

The RO did accept the filing as an attempt to reopen, and in a January 2010 decision declined to reopen the previously denied claims.  The Veteran appealed this, and in February 2011, the Board also declined to reinstate the withdrawn claims and remanded the appeals regarding reopening for additional development.

With respect to the Board's February 2011 denial of reinstatement of the three withdrawn claims, the Veteran appealed this decision to the Court.  In September 2012, the Court in pertinent part issued a Memorandum Decision vacating this portion of the February 2011 Board decision.  The September 2012 decision by the Court also vacated the portion of the February 2011 Board decision which in pertinent part denied a claim of service connection for a right shoulder disability.  Other issues that were vacated by the Court's September 2012 decision included issues of service connection for a left shoulder disability and an initial increased rating for a lumbar spine disability; these issues have been subsequently adjudicated by the Board in March 2015, were affirmed by the Court in a May 2016 decision, and are thus no longer on appeal.  

In September 2013, following return of this appeal (after the Court's September 2012 adjudication), the Board again denied reinstatement, but then granted full reconsideration for a respiratory disorder and a sinus disorder based on receipt of additional relevant service treatment records after the last final denial, finding that reconsideration, and not reopening, of those claims was required by 38 C.F.R. § 3.156 (c), as explained in that decision, which remanded these reconsidered issues for further development.  The September 2013 Board decision also reconsidered on a de novo basis a previously denied appeal of service connection for a repolarization disorder and subsequently remanded it.  The Board further determined that a pending claim of service connection for a heart disability raised in an April 2012 statement was separate from an appealed repolarization claim and referred this for further consideration.  These issues were again remanded by the Board in March 2015.

Following the September 2013 Board decision, a service connection claim for "heart condition" was denied in an appealed March 2014 rating decision, which in part also continued a noncompensable rating for a left ankle disability; this too was appealed.  Later in an October 2015 rating, service connection was granted for a cardiovascular disorder of coronary artery disease (CAD) with a 0 percent (noncompensable) rating effective April 30, 2012; the effective date of the grant and assignment of the initial noncompensable rating were both appealed by the Veteran and have been certified for Board review in January 2017.  The separately adjudicated repolarization heart disorder issue was finally denied by the Board in a May 2016 decision (following the remand in March 2015) and is no longer on appeal.  

A January 2014 RO rating in pertinent part granted a claim of service connection for a right shoulder disability with an initial 10 percent rating granted effective September 29, 2008, giving rise to an appeal of the earlier effective date for a right shoulder disability and the initial increased rating and/or temporary total rating for a right shoulder disability; clarification of this appeal was requested by the Board in its March 2015 remand.  

Following this March 2015 remand, a July 2015 rating action granted entitlement to temporary evaluation of 100 percent effective March 28, 2011 based on surgical or other treatment necessitating convalescence for the right shoulder disability.  An evaluation of 10 percent was assigned from June 1, 2011, and the 10 percent rating was left undisturbed prior to the March 28, 2011 temporary 100 (total) rating assigned.  This July 2015 rating also granted a combined 60 percent rating effective from January 7, 2014.  After receiving notice of the rating in August 2015, the Veteran filed a notice of disagreement both with the effective date assigned for the combined 60 percent rating and with the effective date of the temporary 100 percent rating ending on June 1, 2011, and specifically requested that this be extended to the time he was released by his surgeon on September 19, 2011 in an addendum (entered in VBMS on 9/11/15).  He timely appealed these issues by submitting a VA Form I-9 in August 2016 after receiving a statement of the case (SOC) in January 2016.  These have been certified for Board review in August 2016. 

Later, a March 2016 rating continued the 10 percent evaluation for the right shoulder DJD disorder; the Veteran timely perfected an appeal of this rating after filing a notice of disagreement in April 2016 and by submitting a VA Form I-9 in June 2016 after receiving a SOC in May 2016.  This was certified for Board review in January 2017.  

In March 2015 the Board adjudicated multiple issues that remained on appeal and remanded the issues of entitlement to service connection for a respiratory disorder (classified by the Board as pneumonia), heart disorder, and a right hip disorder, as well as entitlement to an increased rating and/or temporary total rating for a right shoulder disorder.  The procedural history following this remand for the heart disorder and the right shoulder disorder issues has been discussed above.  Regarding the remanded issue of entitlement to service connection for the right hip disorder, service connection was granted in an August 2015 rating decision.  The Veteran did not appeal the initial rating or effective date assigned and it is no longer on appeal.  

With respect to the multiple issues that the Board decided in the March 2015 decision, most of these decisions were upheld by the Court in its May 2016 memorandum decision and are no longer on appeal.  However the Court vacated and remanded the following issues:  Entitlement to an earlier effective date for entitlement to VA benefits based on a grant of service connection for a right shoulder disability; and, entitlement to an increased rating for a left ankle disability; accordingly, these are included as issues presently on appeal.  Although the effective date issue was phrased in more general terms by the March 2015 Board and May 2016 Court decisions, the Board now finds that it is appropriate to classify the issue as entitlement to entitlement to VA benefits based on a grant of service connection for a right shoulder disability.  The Board will further discuss the appropriate effective date for this issue in the below decision.   

Regarding the issue of increased rating for a left ankle disorder, the Board originally adjudicated this as being on appeal from a March 2014 rating decision that in part had continued a noncompensable rating for a left ankle disability.  However, the Court in its May 2016 decision vacating and remanding this issue, pointed to the existence of a NOD filed by the Veteran in February 2005 in response to a March 23, 2004 rating decision with notice sent March 30, 2004.  The February 2005 NOD stated "I wish to appeal the decision that were made on March 23, 2004" and after addressing one of the other issues in detail (a lumbar spine rating), went on to state "I am filing an NOD with the other conditions that were denied.  I believe those decision were made without proper VA medical opinions."  

The above statement, which was filed within a year of the March 2004 rating, expressed disagreement with the rating decision as it pertains to the initial rating assigned for the left ankle, and a desire to contest the result, thus meets the criteria for NOD.  See 38 U.S.C.A. § 7105(b)(1) 38 C.F.R. § 20.201(b)(in effect at the time of the 2005 NOD).  This was prior to the effective date of March 24, 2015, which requires that a NOD must be submitted via a specific form provided by the VA (VA Form 21-0958). 38 C.F.R. §  20.201 (2015); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  The Veteran did not withdraw this notice of disagreement (NOD) and no adjudicatory actions were taken by the RO prior to the March 2014 rating and subsequent Statement of the Case which was issued in June 2014.  The Veteran timely perfected this appeal by filing a VA Form I-9 regarding this matter in July 2004, within 60 days of the issuance of the SOC.  38 C.F.R. § 20.202.  Hence, the Board finds that this appeal has been pending from the original grant of service connection in March 2004 and has characterized the issue to be that of entitlement to an increased initial rating for the left ankle disorder.  

In May 2016 the Board again remanded the issues of entitlement to service connection for residuals of pneumonia and a sinus disorder, and as noted earlier, disposed of the repolarization issue. 

The Board recognizes that there are additional issues on appeal that have been initiated by the Veteran but are at earlier stages of the process.  Specifically, the issues of entitlement to an increased rating for a right shoulder scar and service connection for a chest scar from a June 2016 rating have been perfected but are not certified to the Board.  Additionally, a separately recorded appeal of the August 22, 2016 effective date for a right shoulder scar has been initiated by the filing of a NOD in March 2017, in response to the December 2016 adjudication of this matter but no statement of the case has been issued.  From a review of the claims file, it appears that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction of them at this time but they will be the subject of a subsequent Board decision if otherwise in order.  

Multiple other issues that have been previously in appellate status have been resolved by the prior Board adjudications that were upheld by the Court.  

Although it was reported in VACOLS that a formal hearing was held on September 8, 2009 a review of the evidence discloses that the Veteran failed to appear for this hearing and an informal conference was held on this date, in which his representative withdrew an issue of increased rating for a knee disorder from appellate status.  

The issues of entitlement to service connection for pneumonia, a sinus disability, entitlement to increased initial ratings for coronary artery disease, a right shoulder disorder and left ankle disability and effective date for a combined 60 percent rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  The Veteran has been granted temporary total disability benefits based on the need for post-surgical convalescence status post arthroscopy service-connected right shoulder acromioclavicular joint degenerative joint disease, effective from March 28, 2011, to June 1, 2011.

2.  The March 28, 2011, surgery did not result in severe postoperative residuals or otherwise necessitate convalescence beyond May 31, 2011.

3.  A claim for a general heart disorder other than repolarization disorder has been open and pending since August 14, 2000. 

4.  A heart disorder diagnosed as coronary artery disease (CAD) was not shown to be present prior to January 25, 2012. 

5.  A claim for a right shoulder disorder has been appealed and continuously prosecuted since August 14, 2000, and entitlement to a right shoulder disorder has been shown to exist since discharge from service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extension of a total disability evaluation based on the need for convalescence for the Veteran's service-connected status post arthroscopy service-connected right shoulder acromioclaviculare joint degenerative joint disease beyond May 31, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Vet. App.  3.102, 3.159, 4.30 (2016).

2.  The criteria for an effective date of January 25, 2012, for the grant of entitlement to service connection for CAD have been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 5110 (West 2014); 38 C.F.R. §§§ 3.400, 3.155, 3.157 (2016).

3.  The criteria for an effective date of August 14, 2000, for the grant of entitlement to service connection for a right shoulder disability have been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 5110 (West 2014); 38 C.F.R. §§§ 3.400, 3.155, 3.157 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

An October 2008 VCAA letter was sent to the Veteran with regard to his underlying claim of service connection for a right shoulder disorder and a January 2013 VCAA letter was sent to the Veteran with regard to his underlying claim of service connection for a heart disorder of CAD, prior to the adjudications that established initial entitlement for benefits based on these disorders, January 2014 for the shoulder and October 2015 for the heart disorder of CAD.  The appeal of the earlier effective dates arises from the Veteran's disagreement with the effective date assigned after the grant of service connection and the appeal of the temporary total rating stems from a continuously prosecuted claim for an increased initial rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). Notwithstanding this, in February 2010, additional notice was issued to the Veteran with regard to his effective date claim.

The Board also finds that VA has complied with all assistance provisions of VCAA with regard to the effective date and temporary total rating issues.  The evidence of record contains the Veteran's identified treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's temporary total and effective date claims. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date issue on appeal.

Entitlement to extension of a temporary 100 percent evaluation from June 1, 2011 to September 19, 2011.

The claim for temporary 100 percent rating was filed via a NOD for other issues received in VBMS entry on 4/7/14. 

In a July 2015 rating the RO granted a temporary total rating for service-connected status post arthroscopy service-connected right shoulder acromioclavicular joint degenerative joint disease based on benefits based on the need for post-surgical convalescence status post arthroscopy service-connected right shoulder acromioclavicular joint degenerative joint disease, effective from March 28, 2011 and continuing through May 31, 2011.  In granting this benefit and affixing these effective dates, the RO conceded that the Veteran continuously pursued his temporary 100 percent claim with regard to a prior appeal since within one year from the date of the surgery prior to submission of the formal claim VA 21-526EZ received on May 1, 2015.

A total rating will be granted following hospital discharge, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. Following the temporary total disability rating, the disability will be rated by the appropriate schedular evaluation. 38 C.F.R. § 4.30 (2016).

The total rating will be followed by an open rating reflecting the appropriate schedular evaluation. A total rating may be extended as follows: (1) extensions of 1, 2, or 3 months may be made beyond the initial 3 months under all three provisions identified above; and (2) extensions of 1 or more months up to 6 months beyond the initial 6-month period may be made under only the "surgery with severe postoperative residuals" and "immobilization by cast" provisions.  See 38 C.F.R. § 4.30 (b).  The Court has held that convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury," and recovery is "the act of regaining or returning toward a normal or healthy state." See Felden v. West, 11 Vet. App. 427, 430 (1998).

On March 28, 2011 the Veteran underwent surgery to repair a rotator cuff tear of the right shoulder and degenerative distal clavicle of the right shoulder.  Two days following surgery his dressing was removed and he was described as doing well, but he remained on narcotics and was planning to begin physical therapy.  On April 8, 2011, 11 days post-op, he was recovering satisfactorily and was performing passive range of motion exercises.  He would begin physical therapy on April 18.  He was to continue using a sling and avoid any resistance or active motion.  He was to be seen on May 2, 2011 for follow-up.  See records attached to NOD entered 4/7/14 at pgs 10, 13, 18, 20.  For copies of these records see also 12 pg document titled "Medical Records" received in VBMS on 4/10/14.

A follow-up noted dated May 2, 2011 reflects that the Veteran was progressing with this therapy, had started with his active assisted motion and was doing well.  Examination revealed the portals to be healed.  He could forward flex to 170 degrees, abduct to 160, externally rotate to 70 degrees and internally rotate to 60 degrees.  It was recommended that he continue his active-assisted motion exercises and could begin active motion exercises when he reached two months post-op.  Plans included rechecking him in one month and follow accordingly.  Also on May 2, 2011, the physician filled out prescription forms and doctor's notes instructing that he was not to lift or push with his right hand-arm on a temporary basis.  Another note dated the same day indicated that he was to continue his range of motion assessment and do sleeper stretches on his own daily.  He was still to have no resistance.  He could discontinue the use of a sling in one week.  See records attached to NOD entered 4/7/14 at pgs 16, 17.

A little more than a month later he was seen on June 6, 2011, at 10 weeks status post surgery.  He was continuing with physical therapy and progressing with motion exercises.  Examination revealed the portals to be healed.  He could forward flex to 165 degrees, abduct to 160, externally rotate to 70 degrees and internally rotate to 50 degrees.  It was recommended that he continue working with active range of motion, continue to work on his internal rotation and stretching.  It was recommended that at 3 months after his March 2011 surgery, he was to start strengthening exercises.  He was given equipment including a dumbbell and Thera-Band sheet.  He was to begin this at 12 weeks post-op with follow-up in six weeks.  Id pg 15.  

A July 18, 2011 report at 4 months (16 week) post op described the Veteran as doing well, having completed his last appointment at physical therapy and progressing with strengthening.  He was using Thera-Bands very easily and up to 5 pounds of dumbbell weight without difficulty.  On examination he had full range of motion and good strength on resisted cuff testing. .He was advised to continue to work and progress with his strengthening.  His physician would recheck him with a phone call, in two months.  Id pg 14.

By September 19, 2011, five and a half months post-op, the Veteran was getting along quite nicely except for some mild discomfort with repetitive activity.  On examination he had full range of active motion and his strength was quite good.  He was discharged from care.  Id pg 19.

The Veteran presented lay contentions in support of an extension of his 100 percent rating.  In written correspondence entered into VBMS on January 20, 2016, he argued that his total disability rating should extend to September 19, 2011, as that was the date he was fully discharged from his surgeon's care and could return to full duty.  He further argued that the restrictions placed on him by his surgeon prevented him from being able to perform his full job duties as a Mission Support Specialist.  Although he could use a computer, he was unable to lift anything that exceeded the weight limitations imposed by his my surgeon.  Due to this his co-workers were required to assist with his work and he was unable to perform several duties normally associated with his job. He also argued that the physical therapy required after his surgery was quite intense.  

In consideration of the evidence of record, the Board finds that the March 23, 2009, surgery did not necessitate convalescence beyond May 31, 2011.  Effectively, it was shown that by early June 2011, the Veteran returned toward a normal or healthy state at that time.  The May 2, 2011 record indicated that he would no longer have to immobilize his arm and shoulder in a sling a week following this visit, and he was progressing with motion exercises.  Moreover, his surgical portals were healed, although he was still restricted from strength and resistance work.  By the time of his June 6, 2011 follow-up he had good range of motion and was able to begin strengthening exercises three months after his surgery.  None of evidence indicated that he required further convalescence following the surgery after the beginning of June 2011.  To the contrary, by July 2011 he had full range of motion and good strength on resisted cuff testing and was doing well in his strengthening program. 

The evidence shows that the Veteran experienced some right shoulder symptoms after May 31, 2011.  However, the disability rating assigned after the temporary total evaluation period is intended to cover the disabling nature of the disability.  To equate any and all symptomatology related to the right shoulder post surgery residuals to convalescence is to render the nature of the temporary total rating provisions meaningless.  In this case, the Veteran's post-service symptoms have been addressed by the 10 percent disability rating assigned after the surgery and convalescence period.  Here, the medical records following the surgery support an appropriate convalescence period and a temporary total rating from March 28, 2011 to May 31, 2011.  

While the Veteran has argued that his symptoms warranted an extension of the temporary total period to the time he was released from his surgeon's care in September 2011, and also described having to work under limited duty with assistance due his restrictions on lifting, this does not support an extension of the convalescent period.  To the contrary the Veteran essentially has confirmed that he was able to return to work with some limited duty a few months after surgery, which weighs against a finding for a total disability rating based on convalescence.

Accordingly, an extension of a temporary total convalescent rating beyond May 31, 2011, under 38 C.F.R. §4.30 is not warranted.

Earlier Effective Date-General Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required: there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a grave procedural error does not render a decision to be not final.  Cook v. Principi, 318 F.3d 1334, 1336 (2002) (explaining that the statutory scheme provides only two exceptions to finality-reopening and clear and unmistakable error (CUE) and overruling Hayre v. West, 188 F.3d 1327 (1999), which created another exception based upon grave procedural error such as a breach of the duty to assist). In Cook, the Court determined that a failure in the duty to assist did not impair the finality of the RO decision. Id. at 1341.  The exception is errors that result in extinguishing the Veteran's ability to appeal a decision like not mailing the decision or not furnishing an SOC.  See Cook, 318 F.3d at 1340-41 (explaining such cases). 

Once a decision becomes final, there are only two exceptions to finality: when a decision is subject to revision based on CUE and a claim to reopen. Norton v. Principi, 376 F.3d 1336, 1338-89   (2004); Cook, 318 F.3d at 1337.  Of those two possibilities, only a request for revision based on CUE can result in the assignment of an earlier effective date for the award of disability benefits.  See 38 U.S.C.A. § 5110; Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). 

Under the current version of 38 C.F.R. § 3.156 (c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the general rules on new and material evidence in 38 C.F.R. § 3.156 (a). (While § 3.156(c) was changed effective October 6, 2006 (see 70 Fed. Reg. 35,388  and 71 Fed. Reg. 52,455 ), the revised version is generally retroactive unless § 3.156(c)(2), involving nonexistence or records or limited information from the claimant). 

Under 38 C.F.R. § 3.155(a), which has since been rescinded but was in effect earlier in the pendency of the appeal, an informal claim must be followed up with the formal VA Form 21-526 within one year of the informal claim to "preserve" the "date of claim" otherwise, the "date of claim" becomes the date of receipt of the formal claim.  See Jernigan v. Shinseki, 25 Vet. App. 220   (2012) (the Court upheld the Board's determination that the 2001 date of receipt of the VA Form 21-526 claim formed the earliest possible effective date versus the 1995 date of the informal claim); see also 38 U.S.C.A. § 5101 (a); 38 C.F.R. §§ 3.151 (a), 3.155(a). However, if VA does not send a formal claim, then the one year period could not begin to run; the proper effective date is the date of the informal claim.  Jernigan, 25 Vet. App. 220; Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

Effective date prior to April 30, 2012 for grant of service connection for coronary artery disease.

Service connection was granted for coronary artery disease (CAD) in an October 2015 rating, which assigned the date of initial entitlement of April 30, 2012, the date a claim for service connection for this disease was received.  The Veteran timely appealed the effective date assigned in this rating, by filing a formal notice of disagreement (NOD) in August 2016 and perfecting the appeal by filing a VA Form I-9 within the same month of the issuance of a statement of the case (SOC) in November 2016.  In correspondence to his POA received in VBMS on 6/9/16 he argued that entitlement to service connection for the CAD should date back earlier, contending that aggravation and acceleration of CAD began after his 2005 knee injury, not after his CABG.  

In the April 30 2012 statement accepted as the claim of service connection for CAD it was indicated that service connection was being claimed for a "heart condition" based on his medical history while in active service from 1973 to 1976, in the National Guard from 1979 to 1999, and as a member of the Reserves from 1999 to October 2002.  The Veteran additionally claimed that his service connected right knee and back disorders hampered his ability to exercise and contributed to his developing a heart disorder.  He pointed to service treatment records that included a November 1973 physical showing sinus bradycardia, probable early repolarization rule out pericarditis; a January 1974 record showing chest pain noted and a January 1976 record showing heart murmur.  He submitted 12 pages of copies of STRS documenting these heart issues on the same date as this claim.  See VBMS entry dated 4/30/12 titled Copies of heart related STRS.  

Also on April 30, 2012 private treatment records were submitted documenting treatment for heart problems beginning in January 2012.  At that time, there was an episode of chest pain diagnosed as exertional with further evaluation of the exertional chest pain done by cardiology in February 2012, culminating in a diagnosis of CAD that was treated by a coronary artery bypass.  See 28 pg Private Heart records in VBMS at pgs 1-10 19-21.

The question before the Board is whether a claim and/or entitlement to service connection for this claimed heart disorder of CAD was received prior to the April 30, 2012 date.  Further complicating this matter is the fact that another heart disorder had been claimed and adjudicated prior to the filing of this claim.  Specifically, denial of service connection for a heart disorder classified as a repolarization disorder had been appealed from an August 2003 rating decision, with a subsequent withdrawal of the claim, multiple appeals to the Board and the Court and reconsideration of the issue based on receipt of STRS, as detailed at length in the Introduction portion of this decision.  

In pertinent part, a Board adjudication in September 2013 found that the issue of entitlement to service connection for a "heart condition" raised in the April 30, 2012 statement was distinctly separate from an issue of entitlement to service connection for a repolarization disorder, which at the time had been developed as a respiratory disorder.  The Board at that time confirmed that repolarization disorder is a cardiac disorder, however it distinguished the April 2012 claim as wholly separate from the repolarization disorder which it was adjudicating, and referred it back to the RO to adjudicate.  

In doing so, the September 2013 Board decision stated as follows:

Pleadings from a Veteran must be construed liberally, Robinson v Shmsela, 557 F 3d 1355 (Fed Cir 2009), Szemraf v Principi, 357 F 3d 1370 (Fed Cir 2004), Deshotel v Nicholson, 457 F 3d 1258 (Fed Cir 2006), Ingram v Nicholson, 21 Vet. App 232 (2007), Isenbart v Brown, 7 Vet. App 537 (1995), EF v Derwinski, 1 Vet App 324 (1991).  However, the Veteran's claims regarding a repolarization disorder cannot be construed liberally to encompass any heart condition.  These claims, and the other documents submitted by him during their pendency, do not reference any heart condition other than a repolarization disorder.  He further has made clear that he considers the previous claims for a repolarization disorder to be separate and distinct from his recent claim for a heart condition.  This recent claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) yet.  As such, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The September 2013 Board decision and subsequent decisions continued with separate adjudication of the repolarization disorder, culminating in a May 2016 decision denying service connection for this disorder.

Nevertheless, the Board shall consider whether any communications prior to the April 30, 2012 claim can be reasonably construed to be a pending claim for service connection for CAD, and if so, whether entitlement for this disorder is warranted prior to April 30, 2012.  

Going back to the original claim of entitlement to service connection, which was filed in August 14, 2000, the Veteran in the formal Application for Compensation referenced typed notes (also filed in August 14, 2000), which in turn referenced "cardiovascular test results" and advised to "see attached records."  The records included copies of STRS documenting cardiac testing, including a November 1973 record diagnosing sinus bradycardia, possible early repolarization, and "rule out pericarditis;" a May 1995 record showing he failed cardiovascular testing due to high cholesterol readings; and, an ECG from January 2000 showing sinus bradycardia.  See STRs from 1973-2000 uploaded in VBMS 8/14/00 at pgs 3, 21, 53, 54, 65.  A review of STRS obtained years later include a record showing chest pain noted in January 1974.  See copies of STRS sent by Veteran 4/30/12 at pgs 7.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104  (b).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).  The Velez court specifically cautioned against reflexively finding a new diagnosis was a new claim, because it could prevent a claimant's entitlement to an earlier effective date under 3.156(c).  Velez v. Shinseki, at 204. 

Here, the Veteran's claim of service connection for a "heart condition" was adjudicated by the RO initially as a repolarization disorder in the August 2003 rating decision, and this characterization continued through all subsequent rating and appellate actions up to and including the May 2016 decision denying service connection for this disorder.  The Veteran's communications throughout the appeal of this issue are noted to reference this repolarization disorder with specificity.  However, this does not preclude the Board from construing the original claim of service connection for a heart disorder more broadly.  Again the August 14, 2000 claim for a "heart condition" referred to the cardiovascular treatment shown in his STRS, which are noted to include a diagnosis of repolarization disorder but also reference other findings such as bradycardia, chest pain, abnormal cholesterol, and possible pericarditis.  Thus, the Board finds that limiting the scope of the original claim to that of repolarization disorder is not appropriate in this situation.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Accordingly the Board finds that the claim for a heart disorder other than the adjudicated repolarization disorder has been open and pending since August 14, 2000.  

The question now turns to when entitlement to service connection for a heart disorder, which has been diagnosed as CAD, actually arose.  Again, the effective date for service connection will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In this instance, although the service treatment records document cardiovascular findings, there is no evidence that the Veteran was ever diagnosed with CAD in service.  Nor is there post service evidence of a CAD diagnosis prior to 2012.  The earliest evidence of such a diagnosis is shown in the private cardiovascular records showing that on January 25, 2012 the Veteran was treated for exertional chest pain, which upon further evaluation and testing by cardiology was confirmed to be CAD in February 2012.  

Thus, January 25, 2012 is the date that entitlement arose and this is the appropriate effective date of entitlement to service connection for CAD.

Effective date prior to February 22, 2005 for entitlement to VA benefits based on a grant of service connection for a right shoulder disability.

Before adjudicating this matter regarding the appropriate effective date for the right shoulder disorder, the Board shall briefly discuss the Court's May 2016 Memorandum Decision, which vacated and remanded this matter.  The Court found that the Board's March 2015 adjudication assigning an effective date of February 22, 2005 for an informal claim to reopen a claim for service connection for a right shoulder disorder was in error.  It vacated and remanded the issue to the Board to reconsider whether the prior adjudications it had determined were final were truly final.  The Court also found that the Board inappropriately relied on the Court's September 2012 decision in determining that the Veteran had waived the finality of the March 2002 rating decision.  

For the following reasons, the Board finds that the appropriate effective date to be assigned is from August 14, 2000 for entitlement to VA benefits stemming from the right shoulder disorder.  

On August 14, 2000, the Veteran filed a claim for a bilateral shoulder disability.  In February 2002, the RO denied the claim; this decision notes that only service treatment records for the period from March 1987 to December 2000 were available.  In March 2002, a new decision was promulgated but no new service treatment records were added.  The Veteran filed a notice of disagreement (NOD) the same month.  Later in August 2002, the Veteran elected DRO review of this matter; this item was received in VBMS on August 5, 2002 in a timely fashion.  

In March 2004, a new rating decision was promulgated along with a statement of the case (SOC).  The rating decision noted that a de novo review had been undertaken by the Decision Review Officer and that the Veteran had elected that process.  That decision and the SOC, dated March 30, 2004, showed that service connection for a bilateral shoulder disability was denied, and that all service records were reviewed, to include the records prior to 1987 and from the Veteran's active duty service. The notice accompanying the SOC indicated that the Veteran had 60 days to file an appeal or within the remainder, if any, of the one year prior from the date of the letter notifying him of the action he had appealed.  If the RO did not hear from him, the case would be closed.  If he needed more time, he was to request more time before the time limit for filing expired.  A blank Form 9 was attached for him to return with further instructions. 

In April 2004, the Veteran submitted the appeal form stating that he only wished to appeal two listed issues; he did not list the shoulders. He acknowledged that all service treatment records were now of record. 

On February 22, 2005, the Veteran submitted a statement labeled "notice of disagreement" and stated he disagreed with the denied issues of the March 2004 RO rating decision issued under the DRO review process.  He specifically stated he did not believe the RO had requested morning reports regarding his shoulder disability. 

In a September 2008 statement, the Veteran stated that he still wished to file a claim of service connection for a shoulder disability.  On an October 2008 contact sheet, it was noted that the Veteran wanted to reopen the claim of service connection for a bilateral shoulder disability. 

While an October 2008 PIES response noted that requested records from Ft. Devens or Cutler Army Hospital were received, these records are not relevant to the claim of service connection for a right shoulder disability; they address hospital treatment for pneumonia, to include doctor and nurses notes.  See 38 C.F.R. § 3.156 (c). 

In March 2009, the RO found that there was no and material evidence to reopen the claim.  An April 2009 statement was considered a NOD, an SOC was issued in May 2009 and the Veteran filed an appeal the following month.  In February 2011, the Board reopened and denied the claim. 

In September 2012, the Court vacated the portion of the Board's decision denying service connection for a bilateral shoulder disability and remanded the claim.  In September 2013, the Board remanded this issue for private records, retrieval of the documents the Veteran had sent the Court while his appeal was pending there (all of which was associated with the file). 

In January 2014, the RO granted service connection for the right shoulder at 10 percent, effective September 29, 2008, which the RO stated was the date of the reopened claim.  The grant was based on a finding that a current diagnosis of right shoulder moderate acromioclavicular joint DJD was linked to service, with competent evidence finding that a right shoulder injury in service had post service continuity of service.  This appeal ensued, with the Veteran contending the effective date should be March 2002 (see July 2014 appeal).  

The Board finds that the date entitlement arose would be separation from service, as the disability was ultimately linked to an in-service injury; the Veteran separated from active duty in 1976 and his other periods of creditable service seem to have ended in 1999.  In any case, the date of claim is certainly after service and the injury, so the date of claim must be the appropriate effective date. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

Regarding the original claim dated August 14, 2000, the Board finds that although the Veteran did specifically limit his April 2004 VA Form I-9 in scope that specifically excluded the right shoulder from this substantive appeal, the March 2002 rating was nevertheless non-final and his appeal remains open and pending.  The March 2004, rating decision which was promulgated alongside the SOC was a de novo review of the August 2000 claim by the Decision Review Officer, pursuant to the Veteran's election of the DRO process.  See 38 CFR § 3.2600 (2016).  

Subsequently, the February 2005 statement expressed disagreement with the March 2004 rating that was a de novo adjudication of the March 2002 rating's denial of the August 2000 claim.  As this was submitted prior to March 24, 2015, at which time regulations provide that a NOD must be submitted via a specific form provided by the VA, this suffices to serve as a NOD with the March 2004 readjudication by the DRO.  See 38 C.F.R. §  20.201 (NOD does not require special wording); See also Anderson v. Principi, 18 Vet. App. 371, 375 (2004) (an appellant's question as to "why [the claim] wasn't allowed back in 1985" should be liberally interpreted as an expression of disagreement with the effective date assigned, and held that either of the documents containing this question should be construed as an NOD).  See also 38 C.F.R. § 20.201  (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093  (Feb. 3, 1992)). 

An SOC which addressed the right shoulder claim was later issued in May 2009 and although it was actually in response to the initiation of an appeal of a March 2009 denial of the right shoulder issue on new and material evidence basis, it equally serves as a SOC in response to the NOD filed in February 2005.  The Veteran filed an appeal the following month, timely perfecting this appeal.  See 38 U.S.C.A. §§ 5104, 7105(c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.302(a), 20.1103.  The appeal, which has involved multiple appeals to and remands from the Board and Court, has continuously  remained in effect up through and including the time that service connection for a right shoulder disorder was granted in the January 2014 rating decision presently on appeal. 

Based on the above, the Board finds that the Veteran has continuously prosecuted this claim pending from the date of the original claim filed on August 14, 2000.  Further review of the record does not disclose a claim for entitlement to VA benefits based on a right shoulder disability prior to that date.  

Resolving doubt in favor of the Veteran, the Board finds the date of claim should be the date the informal claim was received, August 14, 2000 original claim for service connection.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. To this extent, the appeal is granted.


ORDER

Entitlement to an extension of a temporary total rating from June 1, 2011 to September 19, 2011 pursuant to 38 C.F.R. §  4.30 due to treatment for service-connected right shoulder moderate acromioclavicular joint degenerative joint disease, status post arthroscopy is denied.

An effective date of January 25, 2012 for entitlement to service connection for coronary artery disease is granted, subject to the laws and regulations governing the award of compensation benefits.

An effective date of August 14, 2000 for entitlement to VA benefits based on a grant of service connection for a right shoulder disability is granted, subject to the laws and regulations governing the award of compensation benefits.


REMAND

The Board finds that remand of the following issues is necessary to afford proper development and where applicable, compliance with the previous remands from the Board and Court.  

Respiratory and Sinus Disorders
 
The Board finds it necessary to again remand the claim of service connection for a respiratory disorder to ensure that updated medical evidence pertinent to this matter is considered by competent medical personnel tasked with providing an etiology opinion.  Significantly, between the two most recent unfavorable medical opinions provided by the same C&P examiner in July 2015 and October 2016, the Veteran had a chest X-ray in August 2015, which was deemed abnormal, with further follow-up recommended.  The impression of the August 3, 2015 X-ray was as follows:  1. Post-surgical changes. 2. Two tiny nodular densities near anterior right and left third ribs - may be due to superimposition of normal structures but recommend repeat study in 7-10 days.  See 4 pg Omaha VAMC CAPRI dated 12/16/15.  

The October 2016 addendum opinion from the VA examiner did not specifically state that this X-ray was reviewed but the examiner did refer to an X-ray that appears to resemble the findings of this particular X-ray.  The examiner stated that "the contended issues on the chest x-ray have been diagnosed as likely 'superimposition of normal structures', and NOT residuals of pneumonia.  In fact, no evidence of granuloma or old 'scarring' is noted.  Hence, these are not residuals of pneumonia."  This opinion is problematic if it is indeed referencing the August 2015 X-ray, as the examiner gives an opinion that the findings on this X-ray were diagnosed as a "likely superimposition of normal structures."  The actual X-ray report however is much more speculative in nature, stating that the nodular densities may be superimposition of normal structures, but recommended further follow up study in several days.  

The findings and report from this August 2015 X-ray suggest that further X-rays should be obtained, which does not appear to have been accomplished, as this same report also noted that the Veteran was not vested in the VA system.  In order to ensure complete evidentiary development, the Board finds that remand is necessary to obtain further radiologic studies and an addendum opinion which fully and accurately considers the August 2015 and subsequent X-rays in forming an opinion as to whether active residuals of a respiratory disorder claimed as pneumonia are present and related to service.  

With respect to the sinus disorder, this claim has been remanded by the Board for development, including obtaining an opinion that addresses whether it is as likely as not that the sinus disorder has been caused or aggravated by the claimed respiratory disorder.  Hence this issue is inextricably intertwined with the pending issue of service connection for a respiratory disorder.  Thus, the Board must defer consideration of this issue pending the outcome of the respiratory disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Increased (Compensable) Rating for Coronary Artery Disease.	

Regarding the claim for an initial compensable rating for CAD, the Veteran was last physically examined for a cardiovascular disorder in a September 2012 VA examination which addressed the nature and severity of his cardiovascular disorder.  Subsequent VA examinations done in March 2013, January 2014 and August 2015 contained medical opinions only, limited to the etiology of his cardiovascular disorder, and did not contain physical findings.  Meanwhile, the Veteran continues to allege that his cardiovascular symptoms are more severe than currently evaluated as recently as his February 2016 NOD and March 2016 VA Form I-9 where he notes his significant surgical history and suggested that his symptoms persist.  

Given the Veteran's continued assertion that this service-connected disability is more severely disabling than reflected in the currently assigned rating, and in light of the amount of time since his last examination for this disability and the possible increase in severity since last examination, reexamination is needed to fully and fairly evaluate the conditions on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06   (1998) ("Where the record does not adequately reveal the current state of the claimant's disability. . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400  1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).  Accordingly, remand is warranted to provide for reexamination.  

Entitlement to an Initial Increased Evaluation in Excess of 10 percent for a Right Shoulder Disorder

Regarding the Veteran's increased rating claims for right shoulder disability, although he recently underwent a VA examination in February 2016, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings of the right shoulder documented in the most recent VA examination dated in February 2016 do not meet the specifications of Correia. Specifically, the examiner did not address the range of motion testing of the right shoulder, the undamaged joint, and pain on in weight-bearing or nonweight-bearing. Given this, the examination findings are inadequate to rate the disability.  Therefore, further examination is necessary prior to adjudicating the claim.

Entitlement to an Initial Compensable Rating for a Left Ankle Disability

As discussed in the Introduction, this appeal was remanded by the Court in order to afford the Board the opportunity to determine the appropriate effective date of this appeal, pointing out that the Board failed to consider whether an appeal was properly initiated from the March 2004 rating decision granting service connection for this disability.  As discussed at length in the Introduction, this appeal actually stems from the initial grant of service connection for a left ankle disability with a noncompensable rating assigned effective August 14, 2000 in the March 2004 rating.  

To date, the most recent VA examination addressing the severity of the left ankle disability is dated in December 2013, and the Veteran's July 2014 VA Form I-9 challenged the adequacy of this examination.  Given light of the amount of time since his last examination for this disability and the possible increase in severity since last examination, reexamination is needed to fully and fairly evaluate the conditions on appeal.  See Palczewski, supra; see also Snuffer, supra; Caffrey, supra.  Accordingly, remand is warranted to provide for reexamination, which should include findings in accordance with the Correia decision which requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, supra. 

Further given that this appeal has been determined to originate from the initial grant of service connection rather than from the March 2014 rating, the RO must ensure that adjudication of this claim encompasses the entire appellate period from initial entitlement.   

Effective Date Prior to January 7, 2014 for a Combined 60 Percent Evaluation

The Board finds that the issue of entitlement to an effective date prior to January 7, 2014 for a combined 60 percent evaluation is inextricably intertwined not only with the service connection claims for a respiratory disorder and sinus disorder, but also with the claim for an increased initial rating for a left ankle disorder, as this issue has now been found to extend back to a March 2004 rating action.  As the outcomes of these determinations could impact the effective date of the combined rating, this issue is inextricably intertwined with these pending claims.  Thus the Board must defer consideration of this issue pending the outcome of these claims.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders. 

2.  Thereafter, schedule the Veteran for radiological testing of the chest, along with any further examination or studies as indicated.  Following the completion of this, request an opinion regarding residuals of pneumonia and a sinus disability. 

The opinion should reflect that the file was reviewed, to include any results from the above requested studies.  The opinion should state whether it is at least as likely as not (a 50 percent or greater probability) that any pneumonia residuals were incurred during or are related to the Veteran's service. 

Regarding pneumonia or its residuals, the examiner should reference the evidence previously cited in the prior remand directives from the March 2015 and May 2016 remands and additionally reference the August 3, 2015 X-ray showing:  1. Post-surgical changes. 2. Two tiny nodular densities near anterior right and left third ribs - may be due to superimposition of normal structures but recommend repeat study in 7-10 days.  

If the opinion rendered is positive for pneumonia or residuals, the examiner should state whether it is at least as likely as not that a sinus diagnosis was either caused by or has been aggravated (permanently worsened beyond the natural progression) by the pneumonia or residuals thereof.  If aggravation is found, a further opinion is needed as to the level of disability prior to the aggravation and the current level of disability.  

Regarding a sinus disability, the examiner should reference evidence previously cited in the prior remand directives from the March 2015 and May 2016 remands, as well as any additional pertinent evidence obtained by this remand. 

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus.

3.  Thereafter, following development in paragraph 1, schedule the Veteran for a VA examination with a cardiologist or similar medical professional with specialized training and experience with cardiac disorders to assess the nature and severity of his coronary artery disease. The Veteran should be scheduled for a METs test, or the examiner should provide a supplemental opinion as to why such a test is contraindicated, or that it is not warranted. See 38 C.F.R. § 4.100  (2015) (providing that a stress test is not warranted if the Veteran's left ventricular ejection fraction is measured at 50 percent or less, if the Veteran has chronic congestive heart failure, or if the Veteran has had more than one episode of congestive heart failure within the past year). The claims file must be sent to the examiner for review and the examiner should conduct an examination in accordance with the current VA disability benefits questionnaire or worksheet for evaluating coronary artery disease. The clinician should also provide specific examples of the Veteran's activity level for the estimated METs, and provide a rationale for the estimated METs level.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder and left ankle disabilities, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible and should comply with the Court decision of Correia v. McDonald, 28 Vet. App. 158   (2016) (The DBQ must address the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as appropriate). 

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  Regarding the adjudication of the left ankle issue, ensure that entire appeal period from initial entitlement is considered.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


